NUMBER 13-16-00391-CR

                                COURT OF APPEALS

                     THIRTEENTH DISTRICT OF TEXAS

                        CORPUS CHRISTI - EDINBURG


JORGE ANTONIO MARSHALL,                                                                 Appellant,

                                                  v.

THE STATE OF TEXAS,                                                                      Appellee.


                      On appeal from the 264th District Court
                             of Bell County, Texas.


                             ORDER OF ABATEMENT
                  Before Justices Garza, Perkes, and Longoria
                               Order Per Curiam
       Appellant Jorge Antonio Marshall, proceeding pro se, filed a notice of appeal with

this Court from his conviction in trial court cause number 66630 in the 264th District Court

of Bell County, Texas.1 The trial court's certification of the defendant's right to appeal


      1 This appeal was transferred to this Court from the Third Court of Appeals by order of the Texas

Supreme Court. See TEX. GOV'T CODE ANN. § 22.220(a) (West, Westlaw through 2015 R.S.); TEX. GOV'T
CODE ANN. § 73.001 (West, Westlaw through 2015 R.S.).
shows that the defendant does not have the right to appeal.             See TEX. R. APP. P.

25.2(a)(2).

       On September 22, 2016, we ordered appellant's counsel, Michael James Magana,

to, within thirty days, review the record and advise this Court as to whether appellant has

a right to appeal. See TEX. R. APP. P. 44.3, 44.4. No response to this Court's order has

been received. Therefore, we ABATE this appeal and REMAND this cause to the trial

court for a hearing to determine why counsel has failed to comply with this Court's order.

The trial court's findings and conclusions shall be included in a supplemental clerk's

record. The trial court shall file the supplemental clerk's record and reporter's record, if

any, with the Clerk of this Court within thirty days of the date of this order.

       If the trial court determines that counsel is unable to represent appellant in this

matter, the trial court shall conduct a hearing to determine whether appellant desires to

prosecute the appeal, whether appellant is indigent, and whether appellant is entitled to

appointed counsel. See Penson v. Ohio, 488 U.S. 75, 83-84 (1988); Stafford v. State,

813 S.W.2d 503, 511 (Tex. Crim. App. 1991). We further direct the trial court to issue

findings of fact and conclusions of law regarding these issues. Should the trial court find

that appellant desires to pursue this appeal, is indigent, and is entitled to appointed

counsel, the trial court shall appoint counsel. If counsel is appointed, the name, address,

telephone number, and state bar number of said counsel shall be included in the trial

court's findings of fact and conclusions of law.

                                                   PER CURIAM




                                              2
Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
16th day of November, 2016.




                              3